DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 16, 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 17 of U.S. Patent No. 11231179. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 is generic to all that is in claim 1 of the USP 11231179. That is, claim 1 of the USP falls entirely within the scope of claim 1 in the application or, in other words, claim 1 is anticipated by claim 1 of USP  11231179. All the limitations of the knob ring are contained within the scope of claim 1 of the USP. The only limitation not specifically mentioned is that the knob ring surrounds a knob, however, this is inherently encompassed in the claim of the patent by definition of a knob ring and how it interacts with a corresponding knob that it surrounds. Claim 2 is also anticipated by claim 1 of the USP. Claim 4 is anticipated by claim 17 of the USP. Claim 16 is anticipated by claim 1 of the USP. Claim 19 is anticipated by claim 1 of the USP.



Claim Objections
Claim 19 is objected to because of the following informalities:  Claim 19 recites “is configured to rotated” which should be --  is configured to be rotated --.  Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “space defined by a radial inner space of the knob ring body and a front space of the knob ring back plate is configured to accommodate the knob ring axially moved” of claim 18 and 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
These claims recite “configured to accommodate the knob ring axially moved”. It is unclear how the space within the knob ring body is supposed to allow the knob ring itself to axially move. Did Applicant intend to recite that the “knob” is axially moved not the knob ring? It appears that the Applicant is intending to capture relative axial movement of the knob with respect to the knob ring, however, the claim is not written correctly if that is the case.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 16, 17, 19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Parkhurst (USP 2341647).
Regarding claim 1, Parkhurst discloses a knob ring (32) assembly for an appliance comprising a knob ring (32) configured to be disposed at a front side of a front panel (55) of the appliance, to circumferentially 5surround a knob (34) of the appliance and to rotate independently of a rotation of the knob (page 2, col.2, lines 20-24; describes how the knobs are capable of rotating independently), wherein the knob ring includes a knob supporting portion (24, 44) that is configured to surround a shaft (19) of the knob and to guide a rotation of the shaft.  
Regarding claim 2, Parkhurst discloses the knob ring assembly of claim 1, wherein the knob supporting portion 10includes a sleeve portion (25 and sleeve portion of 44) that extends away from the knob ring.  
Regarding claim 3, Parkhurst discloses the knob ring assembly of claim 2, wherein the knob ring includes a plate (44 forms a plate that extends radially away from the sleeve portion) extending radially from the sleeve portion, and wherein the sleeve portion extends axially in a front direction from the plate and 15in a rear direction from the plate (as seen in fig.2, the sleeve portion extends axially in both directions).  
Regarding claim 4, Parkhurst discloses the knob ring assembly according to claim 2, wherein the sleeve portion is configured to extend to an inner space of the knob through an opened rear of the knob (as seen in fig.2, the sleeve portion as defined above extends towards or to an inner space of knob 34).  
Regarding claim 5, Parkhurst discloses20 the knob ring assembly of claim 2, wherein the sleeve portion is configured to pass through the front panel and into an interior of the appliance (as seen by viewing both figures 1 and 2, it is evident that the sleeve would pass through the front panel).  
Regarding claim 6, Parkhurst discloses the knob ring assembly of claim 2, further comprising a support frame (see annotated figure below) configured to be fastened to the front panel, wherein the sleeve portion is configured to pass through the support frame (seen in fig.1 and fig.2).  

    PNG
    media_image1.png
    646
    333
    media_image1.png
    Greyscale

Regarding claim 7, Parkhurst discloses5 the knob ring assembly according to claim 6, wherein the knob ring is configured to be disposed between the knob and the support frame (seen in figure 2; the knob ring is between the knob and the support frame).  
Regarding claim 8, Parkhurst discloses the knob ring assembly according to claim 6, wherein a rear surface (a rear interior surface of knob ring 32 is disposed on front side of 55) of the knob ring being configured to be disposed on the front side of the front panel to thereby 10interpose a portion of the front panel between the knob ring and the support frame (evident in figures 1 and 2; at least a portion of the front panel is between the knob ring and the support frame).  
Regarding claim 16, Parkhurst discloses the knob ring assembly according to claim 2, wherein the sleeve portion is configured to guide an axial movement of the shaft (the sleeve and the shaft are capable of axial movement relative to one another and thus the sleeve is at least configured to guide such relative movement).  
Regarding claim 17, Parkhurst discloses the knob ring assembly according to claim 16, wherein the knob ring 5includes: a knob ring back plate (fig.2, 44 radially extends from the sleeve) extending radially from the sleeve portion; and a knob ring body (32 surrounds the knob 34 and allows axial movement of the knob by virtue of the sleeve moving along the shaft; note the claim does not require relative axial movement) configured to surround the knob to allow an axial movement of the knob.  
Regarding claim 19, Parkhurst discloses an appliance comprising a knob assembly (32, 34) and a front panel (55) defining appearance of the appliance, the knob assembly comprising: a knob ring (32) that is disposed at a front side of the front panel (seen in fig.2) and is configured to rotated by a user; 20a knob (32) that is disposed at the front side of the front panel and configured to be rotated by a user independently of a rotation of the knob ring (as mentioned in the specification, the knobs can be independently rotated); a shaft (19) extending rearward from the knob; and 88Attorney Docket No.: 44118-0020005 Client Ref: LEP180007US/CA/CA; 17KWM083US02CIC1 a sleeve portion (25 and potentially 44) extending away from the knob ring and surrounding the shaft to guide a rotation and an axial movement of the shaft (the sleeve and the shaft are capable of rotation and axial movement relative to one another and thus the sleeve is at least configured to guide such relative movement). 
Allowable Subject Matter
Claims 9-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Assuming that claims 18 and 20 are intended to capture axial movement of the knob instead of the knob ring then these claims would be objectable as allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS C DIAZ whose telephone number is (571)270-5461. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS C DIAZ/Primary Examiner, Art Unit 3656